United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10027
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NICOLAS SANCHEZ-GARCIA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                        (3:04-CR-14-ALL)
                      --------------------

Before JONES, Chief Judge, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Nicolas Sanchez-Garcia appeals from his

sentence following his jury-verdict conviction for illegal reentry

into the United States after a previous removal.    He contends that

the district court erred by sentencing him under the mandatory

sentencing regime held unconstitutional in United States v. Booker,

125 S. Ct. 738 (2005).      Examination of the record shows that

Sanchez-Garcia’s contention is correct.      The government concedes

that Sanchez-Garcia preserved this argument in the district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and that it cannot show that the error was harmless beyond a

reasonable   doubt.     Accordingly,   we   VACATE   Sanchez-Garcia’s

sentence, and the case is REMANDED for resentencing.       See United

States v. Mares, 402 F.3d 511, 520 n.9 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).     We therefore need not consider Sanchez-

Garcia’s remaining challenges to his sentence.       See United States

v. Akpan, 407 F.3d 360, 377 n.62 (5th Cir. 2005).

SENTENCE VACATED; REMANDED FOR RESENTENCING.




                                 2